Citation Nr: 1636169	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  11-08 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service from November 1967 to August 1971, with service in Vietnam from March 1969 to April 1970 and from September 1970 to February 1971.  His awards include the Combat Infantrymans Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that awarded service connection and a 30 percent rating for PTSD.  During the course of this appeal, the Veteran reasonably raised the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The TDIU issue was adjudicated by the agency of original jurisdiction (AOJ) in a November 2015 rating decision and a November 2015 Supplemental Statement of the Case (SSOC).

In January 2013, the Veteran presented testimony at a February 2013 Board videoconference hearing.  A transcript of this hearing is of record.

This claim was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims processing systems.  Virtual VA contains the 2013 hearing transcript, additional VA treatment records, and documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.


FINDING OF FACT

In July 2016 the Board received notice from the Veteran's son that the Veteran died earlier that month.
CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010 (a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010 (b) (2015). 



ORDER

The appeal is dismissed.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


